DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
Status of the application
This is a non-final rejection in response to the Applicant's remarks and amendment filed on 05/27/2022. Claims 1 is currently amended, claims 2-4 are previously presented and claims 5-6 are withdraw.  Accordingly claims 1-4 are examined herein.
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-4 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo (JP 2010/000752 – of record with English Machine Translation Attached) in view of ARAI (JP 10156907A – of record with English Machine Translation Attached) and Takeuchi (JP 2012/131115 - with English Machine Translation Attached).
Regarding claim 1, Kawakubo teaches a plasticizing apparatus (15) for plasticizing a material to form a molten material (see Fig. 2; [0020] of the English translation attached), comprising:
a screw (a rotor (23)) in a columnar shape having a groove formed face (i.e. a groove forming portion (23 S)), in which a material flow channel including a groove portion (35) to be supplied with the material is formed (see Figs. 5-7; [0025], [0028-0029] of the English translation attached); and
a barrel (22) having a screw opposed face (22F), which is a face opposed to the groove formed face (see Fig. 4;[0026] of the English translation attached), and in which a sending-out hole (27) for sending out the molten material is formed at a center (see Fig.4;[0026-0027] of the English translation attached), and a heating portion (24) heating the material (see [0027] of the English translation).
Kawakubo does not explicitly teach a barrel temperature sensor acquiring a surface temperature (Tb) of the screw opposed face; a controller controlling the heating portion using the surface temperature (Tb) of the screw opposed face acquired by the barrel temperature sensor. 
In the same field of endeavor, plasticizing apparatus, ARAI teaches an injection device (1) for plasticizing a thermoplastic material (2) (see Fig.7),comprises a heating cylinder (barrel (6)), a screw (8) (see Fig.7; [0001-0002] of English translation attached), a barrel temperature sensor (26) acquiring a surface temperature of the screw face (see Fig.1;[0014-0015] of English translation attached); and a controller (i.e. a computer configured to receive the measured temperature form the sensor) capable for controlling a heating portion using the surface temperature of the screw surface acquired by the barrel temperature sensor (see Fig.1 and Fig.7; [0014-0016] of English translation attached). Therefore,  it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified plasticizing apparatus as taught by Kawakubo with a barrel temperature sensor acquiring a surface temperature of the screw opposed face; a controller controlling the heating portion using the surface temperature of the screw opposed face acquired by the barrel temperature sensor in order to control the plasticization time until it is heated and melted and temporarily stored in the front part of the screw is shortened (see [0007] of English translation attached).
Modified Kawakubo in view of Arai further teaches wherein the material flow channel (35) has a recess (35I) provided at a center of the groove formed face (23S), and the groove portion extending in a spiral shape toward an outer circumference of the groove formed face from the recess (see Fig. 5;[0029-0031] of the English translation attached), 
The combination of Kawakubo and Arai does not explicitly teach a plurality of guide grooves are formed around the sending-out hole in the screw opposed face, one end of each of the plurality of guide grooves is coupled to the sending-out hole, and each guide groove of the plurality of guide grooves extends in a spiral shape toward an outer circumferential portion in the screw opposed face from the sending-out hole.
In the same field of endeavor, plasticizing apparatus, Takeuchi teaches plasticizing unit (10) plasticizing a material comprising a screw (a scroll (12)) has a groove formed face (12a), a barrel (11), having a scroll opposed face, which is a face opposed to a groove formed face (12a) (see (see Figs. 2-3;[0020-0023] of the English translation attached), and in which a sending-out hole (31) for sending out the molten material is formed at a center; a plurality of guide grooves (11a) are formed around the sending-out hole in the scroll opposed face, one end of each of the plurality of guide grooves is coupled to the sending-out hole, and each guide groove of the plurality of guide grooves extends in a spiral shape toward an outer circumferential portion in the screw opposed face from the sending-out hole (see Fig. 3 and Figs. 4A-B below;[0024-0027] of the English translation attached). 



    PNG
    media_image1.png
    515
    740
    media_image1.png
    Greyscale

Therefore,  it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified plasticizing apparatus as taught by Kawakubo and Arai with a plurality of guide grooves are formed around the sending-out hole in the screw opposed face, one end of each of the plurality of guide grooves is coupled to the sending-out hole, and each guide groove of the plurality of guide grooves extends in a spiral shape toward an outer circumferential portion in the screw opposed face from the sending-out hole as taught by Takeuchi in order to provide a backflow prevention mechanism (see [0007], [0017] and [0027] of English translation attached).
Modified Kawakubo in view of ARAI and Takeuchi further teaches a heat insulating portion having a lower thermal conductivity than an outer circumferential portion in the screw is provided … (see [0040] and [0043] of the English translation attached) but Kawakubo does not explicitly teach the heat insulation portion is provided in at least a part of an inner circumferential portion including the recess in the screw. However, since Kawakubo discloses thermally insulating a portion of the screw (rotor 23) and it is desirable to suppress the temperature rise of the groove forming portion (23 S) of the rotor (23) in order to improve the heat dissipation from the outer peripheral portion of the rotor (23) (see Fig. 5; [0040-0043] of the English translation attached), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified plasticizing apparatus as taught by Kawakubo with providing the heat insulation portion in at least a part of an inner circumferential portion including the recess in the screw in order to improve the heat dissipation from the outer peripheral portion of the rotor (screw) and also to suppress  the temperature rise of the groove forming portion (see [0040-0043] of the English translation). 
In addition, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. (Please see MPEP 2144.04 VI C for further details).
Regarding claim 2, Kawakubo does not explicitly teach optimizing a surface temperature (Tb) at the screw opposed face of the barrel and a surface temperature (Ts) in the material flow channel of the screw as claimed in claim 2. However, since Kawakubo teaches the temperature distribution of the barrel and the rotor (screw) can be adjusted properly (see [0008] of the English translation), and controlling the energization of the heater (24) so that the temperature of the central portion (22 C) of the barrel (22) is adjusted to be equal to or higher than the melting point temperature of the resin, and the temperature of the central portion (33) of the groove forming portion (23) of the rotor (screw) to be described later is lower than or equal to or lower than the temperature of the central portion (22 C) of the barrel (22) (see Fig. 4; [0027],[0032] and [0040]) of the English translation), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified plasticizing apparatus as taught by Kawakubo with wherein the heating portion performs the heating so that a surface temperature Tb at the screw opposed face of the barrel is lower than a thermal decomposition temperature Td of the material, and a surface temperature Ts in the material flow channel of the screw is higher than a glass transition point Tg of the material in order to improve the heat dissipation from the outer peripheral portion of the rotor (screw) and also to suppress the temperature rise of the groove forming portion (see [0040-0043] of the English translation).  In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details). 
Furthermore, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. (Please see MPEP 2112.01 I for further details).
Regarding claim 3, Kawakubo does not explicitly teach when a crystalline thermoplastic resin is used as the material, the heating portion performs the heating so that the surface temperature Tb at the screw opposed face of the barrel is lower than the thermal decomposition temperature Td of the material, and a relationship among the surface temperature Ts in the material flow channel of the screw, the glass transition point Tg of the material, and a melting point Tm of the material satisfies the following formula 
Ts => Tg + 0.187 X (Tm-Tg)          
However, since Kawakubo teaches the temperature distribution of the barrel and the rotor (screw)  can be adjusted properly (see [0008] of the English translation), controlling the energization of the heater (24) so that the temperature of the central portion (22 C) of the barrel (22) is adjusted to be equal to or higher than the melting point temperature of the resin, and the temperature of the central portion (33) of the groove forming portion (23) of the rotor (screw) to be described later is lower than or equal to or lower than the temperature of the central portion (22 C) of the barrel (22) (see Fig. 4; [0027],[0032] and [0040]) of the English translation),  it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified plasticizing apparatus as taught by Kawakubo with wherein when a crystalline thermoplastic resin is used as the material, the heating portion performs the heating so that the surface temperature Tb at the screw opposed face of the barrel is lower than the thermal decomposition temperature Td of the material, and a relationship among the surface temperature Ts in the material flow channel of the screw, the glass transition point Tg of the material, and a melting point Tm of the material satisfies the following formula  Ts => Tg + 0.187 X (Tm-Tg)  in order to improve the heat dissipation from the outer peripheral portion of the rotor (screw) and also to suppress the temperature rise of the groove forming portion (see [0040-0043] of the English translation).  In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details). 
Furthermore, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. (Please see MPEP 2112.01 I for further details).
        Regarding claim 4, Kawakubo further teaches the plasticizing apparatus, capable to be wherein the surface temperature Ts in the material flow channel (35) of the screw is a temperature at a surface of the recess (35 I) (see Fig. 6; [0027], [0040] and [0042-0043] of the English translation).
Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered.
With respect to the claim rejection(s) under 35 U.S.C. § 103, Applicant’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). Therefore, the rejections are withdrawn. However, upon further consideration, a new ground of rejection is made in view of Takeuchi (JP 2012/131115 - with English Machine Translation Attached).  Applicant’s arguments are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743